DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting

Applicant is advised that should Claim 80 be found allowable, Claim 83 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  One of ordinary skill in the art would recognize that communication buses having a clock signal allow for only a predetermined level and a different level (an H clock level and an L clock level).  Furthermore, Applicant’s disclosure does not provide any support for the use of any clock signals having any levels other than an H level or an L level.  Thus, the clock signal of Claims 80 and 83 must necessarily continuously transition between the predetermined level and the different level.  Likewise the continuous transitioning of the clock signal line between the predetermined level and the different level of Claims 80 and 83 is necessarily an output of the clock onto the clock signal line.  Thus, Claims 80 and 83 are coterminous in scope.
It is noted that claims reciting substantially similar limitations were presented in the amendments filed 12 August 2019, 23 December 2019, 23 March 2020, 23 July 2020, and 18 November 2020, and a similar objection warning was raised by the Examiner in the Office Actions dated 23 September 2019, 22 January 2020, 23 April 2020, 18 August 2020, and 7 December 2020.  However, Applicant has again failed to 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 79 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 79 recites the limitation “the master is configured to: release, when the master transitions the clock signal line from the predetermined level to the different level, a drive state of the data signal line”.  However, Applicant’s disclosure only recites 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 76-84 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 76 recites the limitation “drive…the clock signal line to a predetermined level for a predetermined period of time in Lines 7-9 and “determine whether or not a certain period of time has passed since the clock signal line is driven to the predetermined level” in Lines 11-12.  It is unclear as to whether the “certain period of time” and the “predetermined time” refer to the same time periods.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76-80 and 83-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2014/0337553 to Du et al. (“Du”).

In reference to Claim 53, Du discloses a communication system comprising: a master (See Figure 8 Number 302) that is electrically connectable, via a data signal line (See Figure 8 Number 306) and a clock signal line (See Figure 8 Number 308), to a slave (See Figure 8 Number 304), wherein the master is configured to: determine, when the master communicates with the slave, whether a communication condition is present on the data signal line or the clock signal line (See Figure 7 Number 708), drive, when the master determines that the communication condition is present, the clock signal line to a predetermined level for a predetermined period of time (See Figure 7 Numbers 708 and 710), wherein the slave is configured to: determine whether or not a certain period 

In reference to Claim 78, Du discloses the limitations as applied to Claim 77 above.  Du further discloses that the master is configured to transition, when the master determines that the predetermined period of time has passed, the clock signal line from the predetermined level to a different level (See Figure 7 Number 712 and Paragraph 34).

In reference to Claim 79, Du discloses the limitations as applied to Claim 78 above.  Du further discloses that the master is configured to: release, when the master transitions the clock signal line from the predetermined level to the different level, a drive state of the data signal line (See Figure 6 Number 612 and Paragraph 33).  

In reference to Claim 80, Du discloses the limitations as applied to Claim 78 above.  Du further discloses that the master is configured to: continuously transition, when the master determines that the communication condition is absent from the signal line, the clock signal line between the predetermined level and the different level (See Paragraph 2).

In reference to Claim 83, Du discloses the limitations as applied to Claim 76 above.  Du further discloses that the master is configured to output, when the master 

In reference to Claim 84, Du discloses the limitations as applied to Claim 53 above.  Du further discloses the communication device according to claim 76 (See Figure 8 Number 302); and slaves electrically connected to the data signal line and the clock signal line, wherein the slave is one of the slaves (See Figure 8 Number 304).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2012/0331196 to Erickson et al. (“Erickson”) and US Patent Application Publication Number 2006/0242348 to Humphrey et al. (“Humphrey”).

In reference to Claim 76, Erickson discloses a communication system comprising: a master (See Figure 1 Number 10) that is electrically connectable, via a 2C communication device (See Figure 1 Numbers 19 and 21) configured to communicate with a first I2C communication device (See Figure 1 Number 11) via a data signal line (See Figure 1 Number 13) and a clock signal line (See Figure 1 Number 15), the slave I2C communication device configured to detect whether an error communication condition is present on the data signal line or the clock signal line (See Paragraph 33), and determine whether or not a certain period of time has passed since the clock signal line is driven to the predetermined level (See Paragraphs 32-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Erickson using the slave device having control circuitry for error determination and recovery of Humphrey, resulting in the 

In reference to Claim 77, Erickson and Humphrey disclose the limitations as applied to Claim 76 above.  Erickson further discloses that the master is configured to determine, after the master drives the clock signal line to the predetermined level, whether the predetermined period of time has passed (See Paragraph 38 [generating a clock cycle on the clock signal line by repeatedly driving the signal low and releasing it necessarily requires driving the clock signal line to the low level for a predetermined period of time and releasing it upon determining that the predetermined period of time has passed]).

In reference to Claim 78, Erickson and Humphrey disclose the limitations as applied to Claim 77 above.  Erickson further discloses that the master is configured to transition, when the master determines that the predetermined period of time has passed, the clock signal line from the predetermined level to a different level (See Figure 3 Number 340 and Paragraphs 9, 18, and 22 [generating a clock cycle on the clock signal line by repeatedly driving the signal low and releasing it necessarily 

In reference to Claim 79, Erickson and Humphrey disclose the limitations as applied to Claim 78 above.  Erickson further discloses that the master is configured to: release, when the master transitions the clock signal line from the predetermined level to the different level, a drive state of the data signal line (See Paragraph 16).  Humphrey further discloses that the slave is configured to: release, when the master transitions the clock signal line from the predetermined level to the different level, a drive state of the data signal line (See Paragraphs 34, 36, and 38).

In reference to Claim 80, Erickson and Humphrey disclose the limitations as applied to Claim 78 above.  Erickson further discloses that the master is configured to: continuously transition, when the master determines that the communication condition is absent from the signal line, the clock signal line between the predetermined level and the different level (See Paragraphs 10, 33, and 39).

In reference to Claim 81, Erickson and Humphrey disclose the limitations as applied to Claim 76 above.  Erickson further discloses that the communication condition is an error condition of the data signal line or the clock signal line (See Paragraphs 11, 33, and 36-37).

In reference to Claim 82, Erickson and Humphrey disclose the limitations as applied to Claim 76 above.  Erickson further discloses that the communication condition is when both the master and the slave drive the data signal line (See Paragraphs 5 and 37).

In reference to Claim 83, Erickson and Humphrey disclose the limitations as applied to Claim 76 above.  Erickson further discloses that the master is configured to output, when the master determines that the communication condition is absent from the signal line, a clock onto the clock signal line (See Paragraphs 10, 33, and 39).

In reference to Claim 84, Erickson and Humphrey disclose the limitations as applied to Claim 53 above.  Erickson further discloses the communication device according to claim 76 (See Figure 1 Numbers 11 and 21); and slaves electrically connected to the data signal line and the clock signal line, wherein the slave is one of the slaves (See Figure 1 Number 19 and Paragraph 24).

Response to Arguments

Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.

Applicant’s sole argument is that the prior art relied upon in the prior Office Action does not disclose a slave that is configured to determine whether or not a certain period .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185